DETAILED ACTION
Claims 1-19 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/9/2021 and 3/28/2022 were filed.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim 2 of this application is patentably indistinct from claim 1 of Application No. 16/860,179. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 3-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-12 of copending Application No. 16/860,179 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 3-12 of the instant application are a broader recitation of claims 3-12 of copending Application No. 16/860,179.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Majidi et al. (US PGPUB 2012/0118066 A1, hereinafter Majidi).

Regarding claim 1, Majidi teaches a flexible pressure sensor (see Fig. 1, all elements; see also [0018]-[0020], description of pressure sensor 100) comprising: a flexible body formed of an elastomer (105) and in which a microchannel (115) is formed; and a conductive material formed of a conductive liquid and filling the microchannel (see Fig. 1 and [0019], channels 115 filled with eGaIn).

Regarding claim 15, Majidi above teaches all of the limitations of claim 1.
Furthermore, Majidi teaches a plurality of flexible pressure sensors that are distributed on clothes of a user and perform pressure measurement; and a monitoring unit that performs real-time monitoring of a pressure applied to a body of the user by using a pressure measured by the plurality of flexible pressure sensors (see Fig. 1 and 3, monitoring unit 410 for plurality of pressure sensors; see also [0043], use of pressure sensors to measure pressure in orthotic sleeves, interpreted by the Examiner as requiring a distribution of a plurality of sensors in a clothing item).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Majidi as applied to claim 1 above, and further in view of McLaughlin et al. (US PGPUB 2003/0163055 A1, hereinafter McLaughlin).

Regarding claims 13 and 14, Majidi above teaches all of the limitations of claim 1.
Majidi above fails to teach that the flexible pressure sensor is attached to a wrist of a user and measures a pulse; and three electrodes that are attached to a body of the user, measure an electrocardiogram (ECG), and include Ref, In+, and In-; wherein the pulse measurement system calculates a blood pressure of the user by using a pulse transit time which is a difference between a pulse peak point and an electrocardiogram peak point.
McLaughlin teaches flexible pressure sensor (see Fig. 4a, 4b and 4c, all elements) which may be attached to the wrist of a user and measure a pulse (see [0021], [0026], and [0053], discussion of attachment of flexible pressure sensors to a users body, e.g. to the wrist, arm, etc., and used measure pulse and blood pressure via pulse transit times as described).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the device of Majidi such that it was configured to measure ECG to determined blood pressure in a manner similarly described by McLaughlin. This would allows for non-invasive detection system for measuring various bodily functions as described by McLaughlin (see Abstract).

Regarding claim 17, Majidi above fails to teach a blood pressure estimation system comprising: the flexible pressure sensor of claim 1 that is attached to a wrist of a user and measures a pulse; and three electrodes that are attached to a body of the user, measure an electrocardiogram (ECG), and include Ref, In+, and wherein a blood pressure of the user is estimated by using a pulse transit time (PTT) which is a difference between a pulse peak point measured using the flexible pressure sensor and an electrocardiogram peak point measured using the three electrodes.
However, as described above, McLaughlin teaches flexible pressure sensor (see Fig. 4a, 4b and 4c, all elements) which may be attached to the wrist of a user and measure a pulse (see [0021], [0026], and [0053], discussion of attachment of flexible pressure sensors to a users body, e.g. to the wrist, arm, etc., and used measure pulse and blood pressure via pulse transit times as described).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the device of Majidi such that it was configured to measure ECG to determined blood pressure in a manner similarly described by McLaughlin. This would allows for non-invasive detection system for measuring various bodily functions as described by McLaughlin (see Abstract).
 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Majidi.

Regarding claim 16, Majidi above teaches all of the limitations of claim 1.
Majidi above fails to specifically teach that the flexible pressure sensors are distributed at positions corresponding to bony areas including shoulders, wing bones, elbows, knees, and a tailbone which are body parts that are likely to get a bedsore.
However, as described above, Majidi teaches a plurality of flexible pressure sensors that are distributed on clothes of a user and perform pressure measurement; and a monitoring unit that performs real-time monitoring of a pressure applied to a body of the user by using a pressure measured by the plurality of flexible pressure sensors (see Fig. 1 and 3, monitoring unit 410 for plurality of pressure sensors; see also [0043], use of pressure sensors to measure pressure in orthotic sleeves, interpreted by the Examiner as requiring a distribution of a plurality of sensors in a clothing item).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the sensor of Majidi such that it could be placed upon any area in need of pressure sensing. This would ensure accurate measurement of pressure around joints in a manner as described by Majidi (see [0043]-[0044]).

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Majidi as applied to claim 1 above, and further in view of Vogt et al. (US Pat. No. 9,797,791 B2, hereinafter Vogt).

Regarding claim 18, Majidi above teaches all of the limitations of claim 1.
Majidi above fails to teach that the flexible body includes a protruding portion that protrudes outward, the microchannel is disposed adjacent to an upper side of the flexible body along the protruding portion, and includes a plurality of unit channels having a predetermined length and arranged while being spaced apart from each other at a predetermined interval along a plane, and the unit channel is bent along the plane so that opposite ends face different directions, respectively.
Vogt teaches a flexible pressure sensor (see Fig. 2A and 3, sensor includes all elements) comprising a flexible body (110) wherein the flexible body includes a protruding portion that protrudes outward (joystick 130 considered as protruding portion of the flexible body 110), the microchannel (120) is disposed adjacent to an upper side of the flexible body along the protruding portion (see Fig. 2A, channels 120 disposed adjacent to an upper side of the lower portion of the flexible body and go along the protruding part 130), and includes a plurality of unit channels having a predetermined length and arranged while being spaced apart from each other at a predetermined interval along a plane, and the unit channel is bent along the plane so that opposite ends face different directions, respectively (see Fig. 3, plurality of microchannels 120 and spaced at regular intervals at angles to one another as shown).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the sensor of Majidi such that protrusions and multiple microchannels were provided as suggested by Vogt. This allows for increases in the resolution of shear force directions and the sensitivity as suggested by Vogt (see col. 5, lines 59-61).

Regarding claim 19, Majidi above teaches all of the limitations of claim 1.
Majidi above fails to teach that the flexible body includes a protruding portion that protrudes outward, the microchannel is disposed adjacent to an upper side of the flexible body along the protruding portion, and the microchannel includes: a first channel including a plurality of first unit channels having a predetermined length and arranged while being spaced apart from each other at a predetermined interval along a plane; and a second channel disposed on the first channel and including a plurality of second unit channels having a predetermined length and arranged while being spaced apart from each other at a predetermined interval along the plane, the second unit channels intersecting with the first unit channels at a predetermined angle along the plane.
Vogt teaches a flexible pressure sensor (see Fig. 2A and 3, sensor includes all elements) comprising a flexible body (110) wherein the flexible body includes a protruding portion that protrudes outward (joystick 130 considered as protruding portion of the flexible body 110), the microchannel (120) includes: a first channel including a plurality of first unit channels having a predetermined length and arranged while being spaced apart from each other at a predetermined interval along a plane; and a second channel disposed on the first channel and including a plurality of second unit channels having a predetermined length and arranged while being spaced apart from each other at a predetermined interval along the plane, the second unit channels intersecting with the first unit channels at a predetermined angle along the plane (see Fig. 3, plurality of microchannels 120 spaced at regular intervals at angles to one another as shown such that they intersect at an angle along the plane).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the sensor of Majidi such that protrusions and multiple microchannels were provided as suggested by Vogt. This allows for increases in the resolution of shear force directions and the sensitivity as suggested by Vogt (see col. 5, lines 59-61).

Allowable Subject Matter
Claims 2-12 would be allowable if rewritten to overcome the rejections under Double Patenting, 35 U.S.C. 102(a)(1), and 35 U.S.C. 103.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 2-12, Majidi in view of  Vogt represents the best art of record. However, Majidi in view of Vogt fails to encompass all of the limitations of dependent claim 2.
Regarding claim 2, Majidi above teaches all of the limitations of claim 1.
Majidi fails to teach a plurality of microbumps formed of a hard material and disposed to be in surface-contact with an upper surface or a lower surface of a part of the microchannel, wherein the flexible pressure sensor measures a pressure by using a change of a resistance value of the conductive material that is caused when the microchannel filled with the conductive material is deformed due to an external pressure, and the microbumps prevent the external pressure from being dispersed over the flexible body to increase a degree of the deformation of the microchannel.
Vogt teaches a flexible pressure sensor (see Fig. 1, 2A, and 2B, all elements; see also col. 3, line 64 through col. 5, line 46, discussion of pressure sensor elements) comprising: a flexible body (110) formed of an elastomer (see col. 3, line 64 through col. 5, line 46, ecoflex elastomer 110 described) and in which a microchannel (120) is formed; a conductive material formed of a conductive liquid and filling the microchannel (see Fig. 2A and col. 3, line 64 through col. 5, line 46, conductive liquid eGaIn fills microchannels 120); and a hard material disposed within part of the elastomer (see Fig. 1 and 2A, joystick 130 is a hard material within the elastomer 110).
However, Vogt also fails to teach a plurality of microbumps formed of a hard material and disposed to be in surface-contact with an upper surface or a lower surface of a part of the microchannel, wherein the flexible pressure sensor measures a pressure by using a change of a resistance value of the conductive material that is caused when the microchannel filled with the conductive material is deformed due to an external pressure, and the microbumps prevent the external pressure from being dispersed over the flexible body to increase a degree of the deformation of the microchannel.
The critical advantage of the microbumps is that they allow for the sensitivity of the flexible pressure sensor to be adjusted via the size and shape of the microbumps in surface contact with the upper or lower surface of a part of the microchannel as described by the Applicant (see instant Specification, para. [0018]).
Hence the best prior art or record fails to teach the invention as set forth in dependent claim 2 and the examiner can find no teachings for a flexible pressure sensor comprising: a flexible body formed of an elastomer and in which a microchannel is formed; a conductive material formed of a conductive liquid and filling the microchannel; and a plurality of microbumps formed of a hard material and disposed to be in surface-contact with an upper surface or a lower surface of a part of the microchannel, nor reasons within the cited prior art or on his own to combine the elements of these references other than the applicant's own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL T WOODWARD whose telephone number is (571)270-0704. The examiner can normally be reached M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL T WOODWARD/               Primary Examiner, Art Unit 2855